Citation Nr: 0207448	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  00-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from June 30, 1966 to June 13, 
1969, and from July 1, 1969 to December 31, 1988.  

In a November 1990 rating decision, the RO granted service 
connection for a generalized anxiety disorder and evaluated 
the disability as 10 percent disabling.  In a December 1999 
rating decision, the RO re-characterized the service-
connected disability as PTSD-reflecting a change in the 
veteran's diagnosis-and increased the evaluation to 30 
percent.  The veteran appealed that rating decision.  While 
the appeal was pending, the RO increased the evaluation to 50 
percent, effective October 25, 1999.  The claim is now before 
the Board subsequent to an October 2001 remand by the Board.  


FINDING OF FACT

The veteran's PTSD symptoms of reduced sleep, nightmares, 
intrusive thoughts, avoidance of stimuli such as crowds, 
sometimes feeling depressed, and irritability produce 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for the assignment of a higher evaluation for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2001). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has 22 years of honorable service, including two 
tours in Vietnam.  He was awarded the Silver Star.  He 
contends that the severity of his service-connected PTSD 
symptoms warrants a 70 percent or higher rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

VA outpatient progress notes dated in September 1999 indicate 
that the veteran had been married to his present wife for 17 
years.  The veteran had been employed as an Emergency 
Operations Specialist for 9 years.  The veteran reported 
having no problems with management because he tried not to 
argue with anybody.  An October 1999 progress note shows that 
the veteran had anxiety, depression, nightmares, poor memory, 
and hypervigilance.  It was noted that the veteran avoided 
reminders of the war and emotional confrontation, and had 
fair insight and judgment.  The examiner diagnosed him with 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 38. 

A December 1999 VA examination report includes a history of 
the veteran avoiding crowds, conversations about Vietnam, 
fireworks displays, and movies about Vietnam.  He sometimes 
felt depressed and experienced a loss of interest in 
pleasurable activities.  Hypervigilance and difficulty 
concentrating were noted.  The examiner noted that the 
veteran had all the major symptoms of depression, but the 
veteran denied suicidal ideation or homicidal thought, plan, 
or intent.  The veteran also denied having hallucinations or 
delusions.  The examiner noted impairment in concentration, 
rapid speech, and an anxious mood.  He assigned a GAF score 
of 60.  

April 2000 progress notes show improving symptoms.  The 
veteran still experienced anxiety and tension, with continued 
stressors at work.  Improvement was noted in July 2000 
progress notes.  In the veteran's substantive appeal of 
November 2000, he reported that at times he felt that he 
could take anger out on some co-worker under certain 
circumstances, but that the medication and his concentration 
helped to keep him in a state of self-control.  In another 
progress note that month, it was noted that the veteran had a 
low mood, became agitated and easily irritated, and had 
increased anxiety.  A November 2000 progress note relates 
that the veteran was passed over for a position at work, for 
which he was highly qualified.  Over the course of several 
progress notes prepared in 2001, a GAF score of 38 was 
assigned.  

The veteran testified at a July 2001 Board hearing that his 
depression was pretty much controlled by medication, ant that 
his temper was not as bad as before he started his 
medication.  The veteran testified that he went to church, 
played video games, and enjoyed softball.

A VA examination report dated in January 2002 relates that 
the veteran was employed at the time of the prior examination 
and remained employed on a full-time basis.  At that time, 
the veteran reported that he continued to have intrusive 
thoughts.  He stated that he had frequent flashbacks when he 
heard firing at a nearby firing range.  He reported having a 
tendency to isolate himself and feel depressed.  He 
experienced a lack of interest in pleasurable activities, 
sleep disturbance, exaggerated startle response, and 
hypervigilance.  He also reported feelings of rage, which he 
tried to control.  The examination report notes that the 
veteran remained married and that his wife was the only 
person he trusted.  The veteran denied a significant legal 
history or problematic substance abuse.  He denied a history 
of violence and "assaultiveness" since his last 
examination.  The report shows that the veteran admitted to 
suicidal thoughts and ideation, with no current plan or 
intent.  The examiner reported that the veteran's current 
psychosocial functional status was impaired, including short-
term memory, concentration, and judgment.  The veteran had 
slow speech and a depressed mood, with chronic sleep 
impairment.  The examiner noted relationship difficulties and 
marital discord under Axis IV of diagnostic status and 
assigned a GAF of 50.

A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2001).

The Board has considered all the evidence of record and finds 
that the veteran's symptoms more nearly approximate the 
criteria for a 50 percent rating.  The evidence falls short 
of demonstrating that the veteran's PTSD symptoms have caused 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relationships, judgment, 
thinking, or mood.  In this regard, the Board acknowledges 
that the recent evidence shows the veteran to have 
experienced sleep disturbance, nightmares, intrusive 
thoughts, avoidance, and impaired short-term memory, 
concentration and judgment.  Nevertheless, the record, taken 
as a whole, does not show that the veteran's PTSD results in 
occupational and social impairment with deficiencies in the 
areas noted above.  On this point, the Board is persuaded by 
evidence showing the veteran's stable employment record as an 
Emergency Operations Specialist.  Despite the veteran's 
irritation with his work situation, recent difficulty getting 
along with co-workers, and apparent disappointment at being 
passed over for a position for which he felt qualified, there 
is no indication in the record of significant problems at 
work.  There is no evidence that the veteran has been 
counseled, reprimanded or disciplined.  Likewise, the 
evidence does not show any conflicts with supervisors, 
substandard work performance, or that his not being selected 
for the position for which he was qualified was connected to 
his PTSD symptoms.  

Also persuasive in determining the appropriate evaluation of 
the veteran's disability is the fact that the sole evidence 
of any problems in the course of the veteran's 17-year 
marriage to the only person he trusts is a recent general 
comment by the January 2002 examiner of the existence of 
marital discord.  Overall, it may be said that the veteran's 
psychiatric disability indeed causes reduced ability to 
function and difficulty in establishing and maintaining 
effective work and social relationships, but the evidence 
does not show an inability to function in such areas.  
Diagnostic Code 9411.  In other words, for the reasons noted 
above, the symptoms the veteran experiences and the effect on 
his ability to work are the sort of problems contemplated by 
the criteria for the 50 percent rating, not the 70 or 100 
percent ratings.  The Board therefore concludes that the 
preponderance of the evidence is against the claim for a 
higher rating.  

In reaching these conclusions, the Board considered the duty 
to assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice and duty-to-assist obligations on VA. 

The veteran was notified of the provisions of the new law and 
implementing regulations by letter dated in October 2001.  
The RO also provided VA examinations that addressed the 
pertinent rating criteria.  Additionally, the Board is not 
aware of any relevant evidence that has not been associated 
with the record.  As a result, the Board concludes that 
further evidentiary development is not required.  In other 
words, a remand for the purpose of attempting to obtain such 
records is likely to serve no meaningful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 




								(Continued on next 
page)

ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

